PORTER | SCOTT
350 University Avenue, Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

So Oo SN DN AWA BF WD PPO =

YN NM NY N NY NY VY NY YD Be Be Be ee ee Ke ee
ao ND KN FF YB NHN KF DGD OD eB a DWN BB wD HY HB Ss

 

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 1 of 27

RANDY J. RISNER

Interim City Attorney, SBN 172552
CITY OF VALLEJO, City Hall
555 Santa Clara Street, 3°! Floor
Vallejo, CA 94590

Tel: (707) 648-4545

Fax: (707) 648-4687

PORTER S$COoOTT
John R. Whitefleet, SBN 213301
Kavan J. Jeppson, SBN 327547
PORTER | SCOTT

350 University Ave., Suite 200
Sacramento, CA

Tel: (916) 929-1481

Fax: (916) 927-3706

Email: jwhitfleet@porterscott.com

Attorneys for Defendants: CITY OF VALLEJO, ANDREW BIDOU, JARRETT TONN
Exempt from Filing Fees Pursuant to Government Code § 6103

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

ROBERT STRONG, Case No.: 2:18-CV-01246-WBS-AC
Plaintiff,
DEFENDANTS MOTION FOR
VS. SUMMARY JUDGMENT;

MEMORANDUM OF POINTS AND
CITY OF VALLEJO, JARRETT TONN; AUTHORITIES IN SUPPORT
ANDREW BIDOU, and DOE VALLEJO

POLICE OFFICER, Date: June 1, 2020
Time: 1:30 p.m.
Defendants. Courtroom: 5, 14" Floor

 

 

Defendants! CITY OF VALLEJO and JARRETT TONN hereby move for summary judgment and

submit the following memorandum of points and authorities in support.

 

1 Plaintiff, through his counsel, has represented that Plaintiff has agreed to dismiss Defendant ANDREW BIDOU as

a party. Relying on said representation, and in anticipation of his dismissal, Defendant BIDOU is omitted from said

motion.

{02185963.DOCX} i

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 

 
PORTER | SCOTT
350 University Avenue, Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

an Lo

\O Co ~ ON

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 2 of 27

TABLE OF CONTENTS
[i TNE RODUWCTION  Sesmensesscerraanangypsiciithcivepkl bor Gidhippcisraccoxssepaterutummesreeysqreseaisesyeenercse 1
II. STATEMENT OF PACTS <...cicnurtasdissntoutallsciyii tan viapevvigeny bare bg hale sree reeeegreetecneseent I
AE GLAIMIS OF COMPLAIN ccsrasnicyaiises bie eeabletasiasens sgnisio5 bctrynenl CUPS Aietb taarwea ocecareey en 3
IV. PLAINTIFF CANNOT ESTABLISH HIS CLAIM FOR VIOLATION OF THE
FOURTH AMENDMENT / FALSE ARREST ........ccccccssscsescssssscsessscsessssscsescseveneneeseceres 4
A. Plaintiff was reasonably detained for officer safety purposes.......cccccceeseccsessccseesees +
B. Probable Cause existed for the arrest .0......cccccccssssssssssscseescesssesessssscsvscsessvsceseseseseees 6
V. PLAINTIFF CANNOT ESTABLISH HIS CLAIM FOR EXCESSIVE FORCE
BECAUSE THE UNDISPUTED FACTS ESTABLISH THE FORCE USED WAS
REASONABLE IN LIGHT OF THE FACTS AND CIRCUMSTANCES ......ccsceeceeeee: 8
VI. OFFICER TONN IS ENTITLED TO QUALIFIED IMMUNITY REGARDING
PLAINTIFF’S CLAIMS OF EXCESSIVE FORCE AND FALSE ARREST ............- 11
VU. PLAINTIFF CANNOT ESTABLISH A MONELL CLAIM AGAINST THE CITY ..14
VUI. PLAINTIFF CANNOT ESTABLISH THE ELEMENTS NEEDED FOR A STATE
LAW CLAIM OF INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS ....15
IX. | PLAINTIFF CANNOT ESTABLISH A BANE ACT VIOLATION .....c.cccccceseseeeeeees 17
xX, CONCLUSION ono. cccccccccecsesceeseseseeeeeeescecsesesesssesesseavssevecevecsessscecscsessucsessnseseneeesvenevsnees 18
{02185963.DOCX} ii

 

 

 

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR

SUMMARY JUDGMENT

 
PORTER | SCOTT
350 University Avenue, Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

Go

Co eo SN DH NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
7
28

 

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 3 of 27

TABLE OF AUTHORITIES

Cases

Arpin v. Santa Clara Valley Transp. Agency

ZOL FE SG GV Oth City 2008 ) cicassicrsmeauancanines eageor tassel aay tse eco ss NG Uo can RANE NCRO +
Asgari v. City of Los Angeles

TC eal 7 lak 74 (9 1) arg emearerw arora ee NEO NNG Mb AA ERR TSS en STECLOSI TA KUNA SOLAR NIE 4
Atwater v. City of Lago Vista

532 U.S. 318 (2001) eee cc eccccneesenssseesseseesesessesessssessesscsssssacsssacsenevsssevssseveveuvassesausesareevaceneeaees 7
Barry v. Fowler

902 F.2d 770 (9! Cir, 1990). ..scecsscssscsessseeseeseessesssessesssessesssessusssessuesssessesessneeenssnesseeasessessresssesasessees 7
Blankenhorn v. City of Orange

485 F.3d 463 (9" Cir, 2007) .ccccecccccsccssecssessessessessecssessessessssevssesseseesessrsasesueassaussussuesissstesvessecsersees 15
Board of County Commissioners of Bryan County Oklahoma y. Brown

SAO ESOT COO 7)) x saceariacetmamacnen viett st eagean dt he reps meyeeneyyeerorenemgerranpeyreemaeresarsaigseateassxeessetpeuenaacen 14
Brosseau v. Haugen

GAS ATS, VGA (DOOM) =... anaracesreves ea usialaaueatieige asst raise aT ARIS CEERI Sie ae oaneoaees 13
Bulfer v. Dobbins

No. 09-CV-1250 JLS POR) 2011 WL 530039 (S.D. Cal., Feb. 7, 2011) .o.ccccccccecceseseessesverseseeees 7

Canton v. Harris

GSO W523 7181989) tincnsnsanstietewnes sammie ices aibiochicclveds Vaubiatettlacnai VC lia ceaged Samaras eat 14,15
Christensen v. Superior Court

SoCal 3G BOS ( OOS Buesesessaes cocsnasenitrieasibeannceaactar bist iets ans Salle a sadcaedlrodalseh aaa 16
Connick v. Thompson

GINS. SIG). ccsvcssimmnsseoni iaegeenticicznconsrkOncrenwon nev edRtgie(btsanaionnsincasstru womatiiweSdbicl uta taseastaden shed 14
Cornell v. City and County of San Francisco

DF Cal App Sth 766. (20 F7) anwcase srenznnnnsihatenannnnwnacnnreniste Sinema asin ied dee raat eniiecal brady Shes 17, 18

City and County of San Francisco v. Sheehan

{02185963.DOCX} iii
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 

 
PORTER | SCOTT
350 University Avenue, Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

oO Oo SN DH WH B

10
1]
12
13
14
15
16
17
18
i
20
Za
Za
23
24
a
26
27
28

 

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 4 of 27

EBS Se Ct, LAG DOM HY 52x u ig cave Siesitalin-arpith jounca wel iavaicndta be sniebableeonsegrs-amemarsonerranersgeusentspemenserarer 12
City of Escondido v. Emmons

TED NER SOD) OND Wi aeseeacicacarto nara go eoterou xarara see estan giatba AAU bats bl tll astae corners! 12
Craft v. County of San Bernardino

468 F:Supp:2d, 1. P72 (C.D Call. 200 Gh isicstssnstsisner rae cutayoes anpcayiieata teateaeieeaein canaeiiad ONCE ONe! 18
Crescent City v. Butcher’s Union

B20 WES, DAD CUBS 79) 0m scott Detonation SSRIS gs GG i a 8
CV. by and through Villegas v. City of Anaheim

$23) F. 301252. Oth Cir, 201.6) n.cnsienonsnsnamm a.escssnsisedsicanvnaSllboiahnaovas Ald itis 5 costiuaisaaauvinie sconaaaabane 11

Davis v. City of Ellensburg

BGS. Fd S10 (9 Cite 08D sansoscuscausaess sa spenacrusaenetche ulnainsaysacatanecmian lenin ermal euRaNCRCE EN Sees 14
Devenpeck v. Alford

D493 SAG (ZOO): <n. .<csesvisasasninnsoxmemnniiiitctt encontrar Scope 6, 7
District of Columbia v. Wesby

138 S.Ct. 577 (2018) occ ccecccececseseseneeeesssesesecsesesessssesesssssssstessscevesavacavivesivsessvaseverseeanes 6, 8, 12
Edson vy. City of Anaheim

63 Cal App.4" 1269 (1989) ....ccccccsccsssesssessuscsssessessessussssessusssvsssussssevasesssvessussrararvesusessesasessseesesessees 8
George v. Morris

724 F.3d 1191, 1200 (9 Cir, 2013) .c.cccccccceccscscssseccscssesesessssesesessecevsassssestessersaesseacersavevsressveseesees 9
Graham v. Conner

AOD US. 386 (1939), cmccrepspaaerithvessibegr cay ecemryemosgs-mor meq>mmerparecpene: vagesnjapeettsinermsteweveana 8,9, 10, 13
Gravelet-Blondin v. Shelton

FOS Bd TORG6 COMIC gy ONS yp aot seen pld apis ame pway ppvalbedeeatedelalaed Ads pievanr never mecameayrenrse nongestenss 6
Green v. City & Cty. of San Francisco

PSL EB VOSS (Gta Cite ZONA) scan. cina sours tm sag ganna gheet orbits ULE cae esas RS ehiseaatoars 16
Harlow v. Fitzgerald

{02185963.DOCX} iv
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 

 
PORTER | SCOTT
350 University Avenue, Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

Oo Oo SN DN A BR YW PO Ye

RMP NR NY NY YY NY NYY Dw em Be ee Oe eo a
ao ND NM FF YP NH FPF DOD we I DH BR wD BH BS

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 5 of 27

BS 1 MSS COL (UISD ceericeasmseitnns Pat pleedeei Sala seaec pecan seer pacerreertiesyiereetumeisiese-uetseasseianasaiermmieenn: 11
Harvey v. City of Fresno

No. 108CV013990WWDLB, 2010 WL 892114 (E.D. Cal. Mar. 9, 2010) ...ccccccccccsesseseeseseees 7
Headwaters Forest Def. v. Cnty. of Humboldt

ZIOF 3d 1125, WSONOt Cee, 2002). ccstacskareoasezsss aauracaveraysaninssnaseadesesaananb Wed eeded okie seaeenerele 9
Hughes v. Pair

A CoankStlar OPES OPEN mses inet eat eee Sat cto Se roel aeed aU Ree ia as cee oree 16
Hunter v. Bryant

ZN. 224 CU9O css irs sees ase Rad ceded bac ts ean ace ea Ca eae 8, 11
Kisela v. Hughes

1383S. Ct, U1AS (OWS)....ncone canenaie cascawsany nisania eas ticaie-celulacape et ataoiieeea Ell EINES theca Ack 1 a oo)
Lacey v. Maricopa County

693) P.3d 896 (9th Cit, 2OTZ) xnessniens sassy scien avi stands She da ta ith ais Weeder aaasaaaNIiaeaNOIN eT actal 6
Lanier y. City of Fresno

2011 U.S. Dist. LEXTS 4631 (E.D. Cal. 2011) .occcccccccccscsscscssscssscsssssssssesessuesevesssereavavevavavees 17
Luong v. City & Cty. of San Francisco

No. C11-5661 MEJ, 2012 WL 5869561 (N.D. Cal. Nov. 19, 2012) v..cccccccssssseseststevesseeveceeeees 16
Luong v. City & Cty. of San Francisco Police Dep't
630 F. App’x 691 (9th Cir. 2015). eeecccssssssessssssesesescsesesessscecsesusassvscscsvevsusasevavsvsvssuvasavavsvavavens 16
Martinez v. City of Los Angeles

P41 F.3d 13736 Ot Cite 1998) ac aaia ltd sh aiteemesocmresurermeveony sine sreneteneasprneasecucersesensnuagzaeees reasesnsenennericte “
Maxwell v. County of San Diego

O97 FS G41 (Stl Cire, 2012) acezsaces oi iver este clei Gindednagtlipeap ibs taase-mra-eneopsceovsreenrmcqnatsaneertrmepserepareasanrese 6
Menotti v. City of Seattle

409° F.3d 113 (Oth Cit, DOOR a sraicerass serene cei Chelan inGeew es sapca ea fal ALN eb eee ppmeeraneerecee 14

Monell y. Dept. of Soc. Servs.

{02185963.DOCX} Vv
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR.
SUMMARY JUDGMENT

 

 

 
PORTER | SCOTT
350 University Avenue, Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

SoS Oe YN DH MH BB WH PO Y/Y

NY NY YB NY NY NN DW De ea a ee i
ao NN YN FY Nn KF SD SD HD HI DH BR WwW BH BS

 

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 6 of 27

43.6 WS, 658-1978) wa icaritiiinen tie ieiyian oad eee ymemrme re rerecermiar piereesenrcesnetenseeeo—eeentnainers 14
Mullenix vy. Luna

DSGS. CH, SOS OMS Wiaiozaigstespgiess penta vessen redness suse dice wi Sila tp ULE alegre emereee vm remtagereserrre 42
Pearson v. Callahan

DON Iens, 22 By (DANN rasta baia eee aON Ulin speed pab baat pa aces Sw CA sata alan AAA meee, 11
People v. Castellon

TECals Appin A™ T3169 (O99) sacs sseenticdatetarcianiadt ccna INCAIN CC ee eras aero ee cans 5
People v. Vibanco

151 Call App: A" (G07) sx. ccxisoovsavatitis sstvaahanencnsiisraeseiiiaan i accemvauianna Mere eac nea 5
Plumhoff v. Rickard

[34 Ci, 2OT QD Q0K A cana sonic amma ney Bowl dir iieulsha pheatodc AUG nia nL RT ESAS LSS Matec alia a een! 13
Potter v. Firestone Tire & Rubber Co.

G Cal Ait 965 (L998) rasesraerissmnansiaisensncani snarls nin Sinan A hiA OSA wth ANIA RIS SE 16
Reese v. County of Sacramento

888 F.3d 1030 (9th Cir, 2018)... cccccccsseseesessssseseseeescececscssscssssacsssssssssveseuscatssereseesusseevecsereeseees 18
Salazar v. Upland Police Dep’t

116 Cal. App. 4th 934 (2004)... cececeesesssesestesssesesesesessecscscenevevsvsssscscevsvsvseverevavevstensesatavavavsenenss i
S.B. v. County of San Diego

864 F.3d 1010 (9" Cir. 2017) ..ccccccsccssesssesssessusssesssessessressessesssssissessresaressiesstessessessiesseneseeess 9, 12, 13

Scott v. Harris

SOO TIS 8 12 (2007), some peel aged bt0 alba esistnresrsmerrpaysecoee parsepsnrerecsomemremcazsscacss mage repeeetsany Aepawgepunrcrsazevies 8
Shafer v County of Santa Barbara

868 F301 110 Oth Cir, 2008 ic, ciiszonlsheAsiiniasschacadslisysjilivegveresseepyneonsnerq uranmersiaenreneese ene 11, 12, 13
Struk v. Bush

No. 10 CV 0348 MMA POR, 2011 WL 5827196 (S.D. Cal. Nov. 18, 2011) .ccccccceccscesesterseeeees 7

Tennessee v. Garner

£02185963.DOCX} vi
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 

 
PORTER | SCOTT
350 University Avenue, Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

Oo C6 SN DB WW BP WW LPO &

Y NY’ BY NY NY NY NH VP DDO Be He Be ee ee a
ao ND MN FF YP NF DD em a DW BRB WwW HH BS

 

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 7 of 27

GEE WLS. 1 CUOBS Heviciiieciee tess teed stat manqryvereeesscrmmaresnmqneenanaranarpnertsnepip see ceseonune pequsevaganmstrensanteseccomaans 8,13
Terry v. Ohio

SED WS. LIDGE)... ac acoaiee ieee ence Adiletre toa Saga Rp iE ld peep exerm menepemecregecreeamgrreenaqreeeessmeccrornmeccl 4
Torres v. City of Los Angeles

SAGE SHIT (thn Cre ZOOS)... sxnsebevsspaceerdbea iia acatdia ng agen capa ioe aN ie ya veneer reesrnem rere! li
Tsao v. Desert Palace, Inc.

G98 F.3d 1128 Ott, 20ND) wc aise reais SO ahs eta tan see eam aera i 7
Ulrich v. City & County of San Francisco

SOB F 3d 9GS (Sth Cir. ZOO2) nensn.e ssrrssivnnnt disci l rasta veins saat desea ICE algae oe epee cent 14
United States v. Arvizu,

D3 UES. 266.2001) jy ssamemesvokase:ebtinasniaenaneineethty pa eV ou rinaio ba citen bouiensnitat i ikcandiata icant hosel Gaines 4
United States v. Brignoni-Ponce

FD Se TS: (LGD) sss tno: Sha Tain cl WTA esas seat a a Vince tS ORSAFEG LR RNASE a
United States v. Cortez

BAO NS. 41 L(V 98 1) wcvan stun syonsn casos ssranecucnencocinentGieithsceesie ideSifahals pv GNks tnislimseaiesanaNaARMaa TORII 4,5
United States. v. Fernandez-Castillo

324 F.3d 1114 (9 Cir, 2003) ..ccecccccsccsccscsessvssnssvssvsssesscssssecsrsesessussressesussuesseassesesavsstesseereesesseveseesvee 4
United States v. Gonzales

749 F.2d 1329 (Oth Cir, 1984). ecccccccceseseseessesessscsescensescssssstsesvevsvsevasesersvsvsnsusetavansvensesinaveeess 7
United States v. Struckman

603 F.3d 731 (9th Cir, 2010)... ccccceeesesesessstssssesesssescsesestssesssssvscscstevessevessvavsvsasevavsvatsueneaseveess 7
United States v. Tiong

224 F304 136 (9 Cir, 2000) sista sais copa ( tran emma vcem-neecresnennssprarperrvessserserscoremrs ceemuuservasnsans 4
Virginia y. Moore

SoS WSS. TGF: (2108) sicxwarasg} 1565s ac bag RAAT CIN mI Ss Gira Ha eee jeer eps ean creer yenventmeveeqas 7
White v. Pauly

{02185963.DOCX} vii
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 

 
PORTER | SCOTT
350 University Avenue, Suite 200

Sacramento, CA 95825

TEL: 916.929.1481
FAX: 916.927.3706

 

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 8 of 27

137 S.Ct. 548 (2017) ceceecccccccececsessesecsesessssscsessesercatvasssssecsevscsevsssassasusenasasnevanvaterssacaneas L122 13
Wilkinson v. Torres

610 F.3d 546 (9 Cir, 2010)8 ..ccccccccccccssecsessessvesvesvssvssuesseseussesersssesressesresssssesresssessessusearecesseseeseeeeen 8
Statutes
Civil Code § 52.100)... cececcscsssseceesesssseseseessscsesacsevscsevsseevsssevssscaesasseceseutaccacauvavacvavsesatsetsvssataesaees 17
Crowvermmment Code '§) Bil Si 2  nssscet inary piciseies hi lkbagdetcense lage ceereespemescoeemeronemenseeenszeaserappeneceetacconveesstiaeeia: 3
Prem OMe § LAS (a) (1): <ect vejeceitesonscrasiesinwsnapsauulavsuiedintals ibladacs teed etar-a-ovejounerresunreseasereseseotrcerereeapearaorenys: 3
WehIGIE Code §) T4601 Marci ices cutnsacrsheostnavsienis-b uel hy etinpstaaley ierns Salil Leste areemeneeeeerreerarapsreresrserermserarss 3
{02185963.DOCX} viii

 

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 

 
So Oo NN DO OH BR WD YO ee

NY NY NY NY NY NY NY DN De He ee eye ee eH ee ve UL
oN DW FF WB NY FF DBD OC Oo HI DR HD BP Ww YH S

 

 

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 9 of 27

I.
INTRODUCTION

This action arises from traffic stop of Plaintiff ROBERT STRONG (hereinafter “Plaintiff” or “Mr.
Strong”) by Vallejo Police Department Officer JARRETT TONN (hereinafter “Officer Tonn”). The
interaction was partially captured on video. Initially, Officer Tonn had probable cause to detain Plaintiff
for having expired vehicle registration. Officer Tonn attempted to de-escalate Plaintiff's aggressive
behavior by informing Plaintiff why he had been pulled over. Plaintiff later obstructed Officer Tonn’s
investigation when he refused to follow Officer Tonn’s commands and is shown in the video acting
aggressive and uncooperative towards the officer. When Plaintiff refused to cooperate, Officer Tonn
became concerned for his safety and decided to detain Plaintiff. Officer Tonn made this decision based on
the high crime area of the traffic stop, Plaintiff's aggressive attitude, and Plaintiff's refusal to listen and
obey commands. Officer Tonn used reasonable force to pull Plaintiff from the vehicle to maintain control
of the situation. Plaintiff was placed in a control hold after he attempted to pull away from the officer by
leaning into the center console of his vehicle. Officer Tonn used a minimal level of force available under
the circumstances to secure Plaintiff outside of the vehicle and ensure that he stop resisting.

Defendants respectfully submits that the undisputed evidence establishes that Plaintiff's claims
fail as a matter of law, and requests that their motion for summary judgment be granted.

Il.
STATEMENT OF FACTS

On the afternoon of April, 19th 2017, Officer Tonn was on patrol in uniform and in a marked
vehicle near Lassen Street and Glenwood Street, in the City of Vallejo. (UMF No. 1). Officer Tonn
considered this to be a high crime area based on previous incidents in the area involving stolen cars and
guns. (UMF No. 2). As Officer Tonn drove northbound on Lassen Street, he observed Plaintiff sitting in
the driver’s seat of a vehicle parked on Glenwood Street. (UMF No. 3). Officer Tonn ran the vehicle’s
registration which came back expired. (UMF No. 4). Officer Tonn activated the vehicle’s emergency

lights, and pulled in front of the vehicle to conduct a traffic stop for the expired registration. (UMF No.

 

[ {02185963 DOCX} | 1 |
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 
So Oo SD AW BP WD NO =

NY N NY NY NY NY NY YO Be He ew He ee Se oe Qe ga
Oo ND MW FF WB YN F§ DO Oo DW DR WNW B WwW BH KS SS

 

 

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 10 of 27

5).

Officer Tonn made contact with Plaintiff, who was seated in the driver’s seat of the vehicle with
the car turned on and running (UMF No. 6). Officer Tonn informed Plaintiff that his registration was
expired. (UMF No. 7). Plaintiff did not believe that his registration had expired. (UMF No. 8). Plaintiff
held an IPhone in his right hand. (UMF No. 9). Officer Tonn perceived Plaintiff as angry for being
questioned about the registration, and concerned that Plaintiff was attempting to call others to come to his
location, Officer Tonn ordered Plaintiff to put his phone down, stating, “You don’t get to make a call. Put
your phone down.” (UMF No. 10). Plaintiff refused to put the phone down and instead leaned into the
center of his vehicle and began to record the officer on his phone. (UMF No. 11).

Fearing for his safety, Officer Tonn determined to detain Plaintiff. (UMF No. 12). Officer Tonn
first attempted to place Plaintiff in a wrist hold by grabbing his left wrist, but Plaintiff twisted his body
and pulled away. (UMF No. 13). Unable to grab the phone, Officer Tonn then grabbed Plaintiff by his left
arm and hair and pulled him out of the vehicle. (UMF No.14). Once outside the vehicle, Officer Tonn
placed his arm around Plaintiffs neck and brought him to the ground in a control hold. (UMF No. 15).
Officer Tonn called for backup and repeatedly told Plaintiff to place his hands behind his back/head.
(UMF No. 16). Despite Officer Tonn’s commands to drop the phone, Plaintiff continued to hold his phone
in his right hand. (UMF No. 17). Officer Tonn eventually knocked the phone out of Plaintiffs hand and
gained control of his right arm. (UMF No. 18). After the phone was knocked away, Officer Tonn
repeatedly told Plaintiff to place his right hand behind his back. (UMF No. 19). Officer Tonn was able to
detain Plaintiff by placing both of his wrists in handcuffs. (UMF No. 20). In total Plaintiff was placed in
the control hold for approximately a minute to a minute and half. (UMF No. 21). Officer Tonn used his
well-reasoned discretion in the amount of force used, which was consistent with the Vallejo Police
Department Use of Force Section 300.3. (UMF No. 22).

It was determined that Plaintiff's license was suspended, so Plaintiff's vehicle was towed. (UMF

No. 23).
At the Vallejo Police Department, Officer Tonn read Plaintiff his Miranda rights, and Plaintiff

 

[ (02185963. DOCX} | 2 |

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 
Oo Fo SN DOD WH BP WY HHO eS

NY NR NY NY NY NY NY NY NO Re Be ee ee ee ee UL
Oo ND YH FF YP NH FF DOD we IW DAW BR DBD BH 2S

 

 

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 11 of 27

indicated that he understood his rights (UMF No. 24). Plaintiff remained agitated and yelled at Officer
Tonn while the two spoke in the holding cell. (UMF No. 25). Officer Tonn explained to Plaintiff the reason
that he was stopped was because his registration was expired, his car was not from the neighborhood, and
Plaintiff acted “super hostile. Didn’t want to listen, yelled, and argued.” (UMF No. 26). Plaintiff admitted
that he believed cops sometimes harassed people (UMF No. 27). Officer Tonn stated that he doesn’t want
to be one of those officers that “ends up on YouTube, or fights someone, or does anything he doesn’t have
to.” (UMF No. 28). Officer Tonn went on to say, “At the same time, I’ve met nice people that have guns
in their car. All sorts of stuff and I can’t risk it. You wouldn’t listen so I had to cite.” (UMF No. 29).
Officer Tonn explained the reason police officers don’t let people make calls during a stop is because they
could make a call and, “next thing you know, we got twenty people showing up surrounding the cops.”
(UMF No. 30). Plaintiff admitted having anger problems, and admitted going to anger classes in the past.
(UMF No. 31). Plaintiff also admitted having listening problems, and stated his girlfriend tells him about
his listening problems every day. (UMF No. 32). Ultimately, Plaintiff was cited out from the Vallejo
Police Department for violation of Vehicle Code Section 14601.1 and Penal Code Section 148(a) (1)
(UMF No. 33).
Il.
CLAIMS OF COMPLAINT

In the Complaint, Plaintiff claims that Officer Tonn violated his fourth amendment rights
protecting excessive force and false arrest by (1) grabbing him by his hair, (2) hitting his head against the
steering wheel, (3) placing him in a chokehold and (4) throwing him onto the ground. Additionally,
Plaintiff's Complaint alleges five state law claims for relief against the Defendants: (3) Negligence; (4)
Battery; (5) Intentional Infliction of Emotional Distress; (6) False Imprisonment; (7) Bane Act Violation
pursuant to Cal. Gov. Code Section 815.2.

As against the City, Plaintiff claims that City of Vallejo displayed a deliberate indifference towards
the constitutional rights of Plaintiff by failing to adequately train officers regarding the handling of people

for minor traffic offenses so as to not cause the individuals to suffer harm, and allegedly allowing a long

 

| {02185963.DOCX} | 3 |
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 
So Se IN DH BR WD PO &

NO NY NO YN NHN PO KN HNO NO Rm w— ee ee ee
ao nN Dn A FSF Ww NH S|& DO OB YD DH WNW BR W PO KF OC

 

 

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 12 of 27

standing custom and practice of not carefully handling individuals once they are in police custody.
Additionally, Plaintiff's Complaint alleges the above listed state law claims for relief against the City.
IV.

PLAINTIFF CANNOT ESTABLISH HIS CLAIM FOR VIOLATION OF THE FOURTH
AMENDMENT/FALSE ARREST

In both his federal and state claims (negligence, false imprisonment,’ intentional infliction of
emotional distress), Plaintiff asserts the detention/arrest arising from the traffic stop violates the Fourth
Amendment, which are analyzed in the same manner. Defendants submit Plaintiff cannot establish such
claims.

A. Plaintiff was detained for officer safety purposes

Officers may briefly stop and detain people or a car if there is reasonable suspicion of criminal
activity. United States v. Arvizu, 534 U.S. 266, 273 (2001); Terry v. Ohio, 392 U.S. 1 (1968). Reasonable
suspicion means “[s]pecific and articulated facts, together with rational inferences from those facts, that
reasonably suggest criminal activity. Jd. In evaluating the reasonableness of the stop there is a review of

the “totality of the circumstances” of the reasons for the stop. Arvizu, 534 U.S. at 273 (citing United States

 

v. Cortez, 449 U.S. 411,417-418 (1981)). The same holding explains that “the likelihood of criminal
activity need not rise to the level of probable cause, and it falls considerably short of satisfying a
preponderance of the evidence standard.” Jd.

Reasonable suspicion is based upon “the totality of the circumstances.” (Arvizu, 534 U.S. at
273.) Further, the facts which establish reasonable suspicion need not be inconsistent with
innocence. United States v. Tiong, 224 F.3d 1136 (9" Cir. 2000); see also United States. v. Fernandez-
Castillo, 324 F.3d 1114, 1117 (9" Cir. 2003) (“All relevant factors must be considered in the reasonable

suspicion calculus-even those factors that, in a different context, might be entirely innocuous.”) Finally,

 

* “Under California law, ‘false arrest is not a different tort” but “is merely one way of committing
a false imprisonment.’” Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 919 (9th Cir. 2001)
(citing Martinez v. City of Los Angeles, 141 F.3d 1373, 1379 (9th Cir.1998); Asgari v. City of Los Angeles,
15 Cal.4th 744, 752 n. 3. (1997)

 

[ (02185963. DOCX} 4 |
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 
QO WN

wa

o CO JY HD

10
1]
12
13
14
Is
16
17
18
19
20
2]
22
23
24
25
26
ad
28

 

 

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 13 of 27

“the characteristics of the area” from the perspective of an experienced law enforcement officer are
legitimate factors of consideration in a reasonable suspicion analysis. See United States v. Brignoni-
Ponce, 422 U.S. 873 at 884-85 (1975), United States v. Cortez, 449 U.S. 411,418 (1981).

In People v. Vibanco, the court held, “[a]n officer making a traffic stop may immediately take the
reasonable steps he or she deems necessary to secure the officer’s safety, including ordering a passenger
to remain in or to get out of the vehicle without violating the Fourth Amendment.” People v. Vibanco, 151
Cal. App. 4th 1, 11 (2007) citing to People v. Castellon, 76, Cal. App. 4th 1369, 1376 (1999).

Officer Tonn initially stopped Plaintiff's vehicle due to the fact that he had a reasonable suspicion
that Plaintiff's vehicle registration was expired (UMF No.4). After the initial stop, Officer Tonn’s decision
to briefly detain Plaintiff for interfering with his investigation was objectively reasonable when looking
at the totality of the circumstances of the stop. The stop occurred in a high crime area, where Officer Tonn
had personally conducted prior arrests involving stolen guns and cars (UMF No. 2). Plaintiff was
immediately hostile, agitated, and uncooperative with Officer Tonn (UMF No. 10). Plaintiff refused to
follow simple orders to put his phone down (UMF No. 10, 11). Plaintiff continued to use his phone and
pulled away from Officer Tonn when he attempted to grab the phone (UME No. 12, 13). Plaintiff resisted
and struggled with the officer when Officer Tonn attempted to detain Plaintiff in handcuffs (UMF No.
13). Officer Tonn had to call for radio assistance during the struggle (UMF No. 16). Eventually Officer
Tonn was able to detain plaintiff in handcuffs by using a control hold that lasted approximately a minute
to a minute and thirty seconds. (UMF 21).

It is plain from the undisputed material facts that Officer Tonn reasonably, and in good faith,
believed that Plaintiff posed a risk to his safety when Plaintiff resisted and interfered with his investigation
of the traffic stop. Officer Tonn had a reasonable suspicion that Plaintiff was violated the vehicle code by
having expired registration. The expired registration coupled with the high crime area of the stop,
Plaintiff's hostile attitude, and Plaintiff's refusal to follow orders led Officer Tonn to take the immediate

steps necessary to detain Plaintiff in order to secure his safety.

 

| {02185963.DOCX} | 5 |
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 
So Oo YN DH WOW BP WD HO

NY NY NY NY YY NY DB RO ee ee Oe ea a a i
eo SND MW Fe BW NY FF DO Oe ND DO HW BRB WH te & CS

 

 

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 14 of 27

B. Probable Cause existed for the Arrest

“A claim for unlawful arrest is cognizable under Section 1983 as a violation of the Fourth
Amendment, provided the arrest was without probable cause or other justification.” Lacey v. Maricopa
County, 693 F.3d 896, 918 (9th Cir. 2012) (citation omitted). “Probable cause exists if the arresting
officers had knowledge and reasonably trustworthy information of facts and circumstances sufficient to
lead a prudent person to believe that [the arrestee] had committed or was committing a crime.” Gravelet-
Blondin v. Shelton, 728 F.3d 1086, 1097-98 (9th Cir. 2013) (alteration in original) (quoting Maxwell vy.
County of San Diego, 697 F.3d 941, 951 (9th Cir. 2012)). “To determine whether an officer had probable
cause for an arrest, we examine the events leading up to the arrest, and then decide whether these historical
facts, viewed from the standpoint of an objectively reasonable police officer, amount to probable cause.
Because probable cause deals with probabilities and depends on the totality of the circumstances, it is a
fluid concept that is not readily, or even usefully, reduced to a neat set of legal rules. It requires only a
probability or substantial chance of criminal activity, not an actual showing of such activity. Probable
cause is not a high bar.” District of Columbia v. Wesby, 138 S.Ct. 577, 586 (2018) (internal quotations
and citations omitted).

In Devenpeck v. Alford, the Supreme Court reiterated the Fourth Amendment standards applicable

in a Section 1983 claim for false arrest:

The Fourth Amendment protects “[t]he right of the people to be secure in their persons,
houses, papers, and effects, against unreasonable searches and seizures.” In conformity
with the rule at common law, a warrantless arrest by a law officer is reasonable under
the Fourth Amendment where there is probable cause to believe that a criminal offense
has been or is being committed. Whether probable cause exists depends upon the
reasonable conclusion to be drawn from the facts known to the arresting officer at the
time of the arrest.

Our cases make clear that an arresting officer’s state of mind (except for the facts that
he knows) is irrelevant to the existence of probable cause. That is to say, his subjective
reason for making the arrest need not be the criminal offense as to which the known
facts provide probable cause. As we have repeatedly explained, “the fact that the officer
does not have the state of mind which is hypothecated by the reasons which provide
the legal justification for the officer’s action does not invalidate the action taken as long
as the circumstances, viewed objectively, justify that action.” .. . “[T]he Fourth
Amendment’s concern with ‘reasonableness’ allows certain actions to be taken in

 

[ (02185963. DOCX}) [ 6 |

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 
So OF YN DBD OW FB WD NNO

YP NY VY NY NN KN DPB Ne ee ee ea ea ea a i
oN TD HN FF YW NH KF DO eM ND DWH BR WH BH HY SBS

 

 

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 15 of 27

certain circumstances, whatever the subjective intent.”

Devenpeck vy. Alford, 543 U.S. 146, 152-53 (2004) (citations omitted) (emphasis in original); see also Tsao
v. Desert Palace, Inc., 698 F.3d 1128, 1147 (9th Cir. 2012). “There is probable cause for a warrantless
arrest and a search incident to that arrest if, under the totality of the facts and circumstances known to the
arresting officer, a prudent person would have concluded that there was a fair probability that the suspect
had committed a crime.” United States v. Struckman, 603 F.3d 731, 739 (9th Cir. 2010) (quoting United
States v. Gonzales, 749 F.2d 1329, 1337 (9th Cir. 1984)). “If an officer has probable cause to believe that
an individual has committed even a very minor criminal offense in his presence, he may, without violating
the Fourth Amendment, arrest the offender.” Atwater v. City of Lago Vista, 532 U.S. 318, 354 (2001). A
warrantless arrest for a crime committed in the presence of an arresting officer is permitted, even if the
offense, as a matter of state law, was one for which the officers should have issued a summons rather than
made an arrest. Moore, 553 U.S. at 167-72.

This claim for relief is premised on the argument that Plaintiff was falsely arrested without
probable cause. Probable cause is an absolute bar to the maintenance of claims based on an alleged false

arrest. See e.g., Barry v. Fowler, 902 F.2d 770, 772-773 (9th Cir. 1990).3 When determinative facts are

 

3 State law is the same. With respect to a negligence action based on an arrest, district courts
within the Ninth Circuit have repeatedly held that “[a] finding of probable cause negates a claim for
negligence premised on the underlying arrest.” See Struk v. Bush, No. 10 CV 0348 MMA POR, 2011 WL
5827196, at *10 (Not reported) (S.D. Cal. Nov. 18, 2011) (“to the extent Plaintiff bases his negligence
claim on his arrest, the claim cannot survive summary judgment because Defendant had probable cause
to arrest him.”); Harvey v. City of Fresno, No. 108CV013990WWDLB, 2010 WL 892114, at *15 (Not
reported) (E.D. Cal. Mar. 9, 2010) (“The [. . .] arrest, which provides the basis for his claim, was supported
by probable cause, negating his claim. To the extent that Plaintiff makes a negligence claim [. . .] for the
circumstances surrounding his [. . .] arrest, it [is] also dismissed.”); Bulfer v. Dobbins, (S.D. Cal., Feb. 7,
2011, No. 09-CV-1250 JLS POR) 2011 WL 530039, at *13 (internal citation omitted) (Not reported) (“If
probable cause supported an arrest, a negligence claim based on that arrest fails as a matter of law.”); see
also Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1148 (9th Cir. 2012) (“Because we conclude that [the
officer] did have probable cause to arrest [the plaintiff], we affirm the grant of summary judgment to [the
arresting officer] on [numerous tort claims].”; See Salazar v. Upland Police Dep’t, 116 Cal. App. 4th 934,
947-48 (2004) (Summary judgment is also appropriate as to [the . . .] cause of action for negligence since
a finding of the absence of probable cause to stop and arrest plaintiff is a prerequisite to [. . . the] claim[.]”).

 

| {02185963.DOCX} | 7 |
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR.
SUMMARY JUDGMENT

 
So CO SN DN WH BR |W PPO

Oo NY BO NY KN KR BRO NR RO mm me a
oO NN WH FF Ww NY KFK§ DOD OO Oo HN DRO WH BP WH NBO KF OC

 

 

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 16 of 27

not in dispute, probable cause is a question of law. See Hunter v. Bryant, 502 U.S. 224, 228 (1991); see
also Crescent City v. Butcher’s Union, 120 U.S. 141, 149 (1887) (“when there is no dispute of fact, the
question of probable cause is a question of law, for the determination of the court.”

The vehicle registration check revealed that Plaintiffs registration had expired on April 2"*, 2017.
Plaintiff admits his vehicle registration was expired on April 17", 2017, admits driving his vehicle on the
subject date, and admits that that his driver’s license was suspended (UMF Nos. 4, 23). Thus, the facts
known to Officer Tonn at the time of the stop gave him probable cause to arrest Plaintiff (UMF Nos. 4,
23). As the court stated in District of Columbia v. Wesby, probable cause is a fluid concept and courts,
“examine the events leading up to the arrest, and then decide whether these historical facts, viewed from
the standpoint of an objectively reasonable police officer, amount to probable cause.” District of Columbia
v. Wesby, 138 S.Ct. 577, 586 (2018). Thus, the undisputed material facts establish that Plaintiff cannot
prevail on the false arrest claim under both federal and state law because probable cause existed for the
arrest.

V.
PLAINTIFF CANNOT ESTABLISH HIS CLAIM FOR EXCESSIVE FORCE BECAUSE THE
UNDISPUTED FACTS ESTABLISH THE FORCE USED WAS OBJECTIVELY REASONABLE
IN LIGHT OF THE FACTS AND CIRCUMSTANCES

Plaintiff also asserts the manner of detention/arrest was unlawful under federal and state law,
which are analyzed the same.* In general, claims of excessive force are analyzed under the objective
reasonableness standard of the Fourth Amendment as applied in Scott v. Harris, 550 U.S. 372 (2007),
Graham v. Conner, 490 U.S, 386, 397 (1989), and Tennessee v. Garner, 471 U.S. 1 (1985). Whether the
use of force is reasonable is highly fact-specific. Wilkinson v. Torres, 610 F.3d 546, 551 (9th Cir. 2010)
quoting Garner, 471 U.S. at 11.

In assessing reasonableness, the court should give “careful attention to the facts and circumstances

 

4 When a battery claim is brought against a police officer, plaintiff must show that the defendant officer
used excessive force in effecting the arrest. Edson v. City of Anaheim, 63 Cal.App.4th 1269, 1273
(1989).
[ (02185963. DOCX} 8
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 
Oo oe NN DBD WN FB WY HH HY

MY NY BY NY NY NY NY BY NYO Be Bee ee
oO ND MY FF BW NY |= Deo we I DH BRB WD HB KFS

 

 

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 17 of 27

of each particular case, including the severity of the crime at issue, whether the suspect poses an immediate
threat of safety of the officers or others, and whether he is actively resisting arrest or attempting to evade
arrest by flight.” Graham, 490 U.S. at 396. The Ninth Circuit has repeatedly emphasized that the most
important factor is “whether the suspect posed an immediate threat of safety to the officers or others. ”
See e.g. SB. v. County of San Diego, 864 F.3d 1010, 1013 (9th Cir. 2017) (internal quotation marks
omitted). If deadly force is used, the officer must have “probable cause to believe that the suspect poses
a significant threat of death or serious physical injury.” Garner, 471 U.S. at 3. Ifa person is armed or
reasonably suspected of being armed, a furtive movement, harrowing gesture, or serious verbal threat
might create an immediate threat.” George v. Morris, 724 F.3d 1191, 1200 (9th Cir. 2013) (internal
citations omitted.)

Officer Tonn submits Plaintiff cannot prevail as a matter of law. Under the Fourth Amendment,
police may use only such force that is objectively reasonable under the circumstances. See Graham v.
Connor, 490 U.S. 386, 397 (1989). “The essence of the Graham objective reasonableness analysis is that
the force which was applied must be balanced against the need for that force: it is the need for force which
is at the heart of the Graham factors.” Headwaters Forest Def. v. Cnty. of Humboldt (Headwaters II), 276
F.3d 1125, 1130 (9th Cir. 2002). “The reasonableness of a particular use of force must be judged from the
perspective of a reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” Graham,
490 U.S. at 396. “The calculus of reasonableness must embody allowance for the fact that police officers
are often forced to make split-second judgments - in circumstances that are tense, uncertain, and rapidly
evolving - about the amount of force that is necessary ina particular situation.” Id. at 396-97.

A reasonable officer in Officer Tonn’s position would believe that the need to use force to detain
and arrest Plaintiff was done in a good faith effort to complete his investigation. Plaintiff has failed to
show any evidence that the force used by the Officer Tonn in the detainment and arrest was anything other
than reasonable under the circumstances.

“Not every push or shove, even if it may seem unnecessary in the peace of the judge’s chambers,

violates the Fourth Amendment.” Graham, supra, 490 U.S. at 388.

 

| {02185963.DOCX} | 9
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 
So Oo NN DD A FP WD YN =

NO NY NY NY NY YY NO DR RD Ry ey ee ea
ao ny Dn UV F Ww NY -—-§ DO OB DQ DB WD BP WW NB & CO

 

 

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 18 of 27

At first, Officer Tonn tried to tell Plaintiff why he was stopped by talking with Plaintiff outside
his vehicle (UMF No. 7). Officer Tonn explained to Plaintiff that his registration had expired on April
2nd, 2017 (UMF No. 7). Plaintiff appeared angry, agitated, and would not listen to Officer Tonn’s
explanation for the stop. (UMF No. 10). Plaintiff held an iPhone in his hand, and was ordered by clear
instructions to put the phone down for officer safety concerns. (UMF Nos. 10, 30). Plaintiff remained
agitated and refused to listen to Officers Tonn’s simple commands to put the phone down (UMF No. 11).
Officer Tonn was not going as far as to order Plaintiff out of the vehicle, but simply asked Plaintiff to put
the phone down to ensure that no calls could be made that could potentially endanger his safety. (UMF
No. 10). Fearing for his safety, Officer Tonn realized conversations with Plaintiff were going nowhere,
and that’s what led to his decision to pull Plaintiff from the vehicle and detain him (UMF No. 12).

Officer Tonn attempted to grab the IPhone out of Plaintiff's right hand, but Plaintiff made a furtive
movement toward the center console of his vehicle (UMF No. 13). Officer Tonn then grabbed Plaintiff's
left hand to initiate a wrist control hold but Plaintiff pulled away from the officer (UMF Nos. 13, 14).
Officer Tonn then grabbed Plaintiff by the left arm and hair and removed him from the vehicle (UMF No.
14). Plaintiff resisted, so Officer Tonn placed his arm around Plaintiff's neck and brought him to the
ground in order to gain control (UMF No. 15). While on the ground, despite repeated orders to drop the
IPhone, Plaintiff continued to hold onto the phone with his right arm until Officer Tonn was able to knock
the phone out of Plaintiff's hand (UMF Nos. 17, 18). Officer Tonn told Plaintiff to put his hands behind
his back/head and radioed for backup to respond to the area (UMF No. 16). Eventually, Officer Tonn was
able to detain Plaintiff by placing of both his wrist in handcuffs behind his back (UMF No. 20). At no
point during the entire struggle, which lasted a little over a minute, did Officer Tonn, or any other officer
on scene, threaten Plaintiff or use any weapons to detain Plaintiff. The amount of force used was no greater
than necessary to effectuate the arrest. Thus, the undisputed material facts establish that Plaintiff cannot
prevail on the excessive force claim under federal and state law because Officer Tonn used a reasonable

amount of force.

 

| {02185963.DOCX} | 10 |
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 
Oo OO SY DW WwW BP W PO &

YP N NY NY N NY NY YN Be Be eB ew ee ee ve a
ao ND WN FF YP YN FF DOGO we ID DW BRB WH BS GS

 

 

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 19 of 27

VI.
OFFICER TONN IS ENTITLED TO QUALIFIED IMMUNITY REGARDING PLAINTIFF’S
CLAIMS OF EXCESSIVE FORCE AND FALSE ARREST

Alternatively, Officer Tonn submits that even looking at the facts most favorable to Plaintiff, he is
entitled to qualified immunity with respect to all federal claims. The doctrine of qualified immunity
“protects government officials ‘from liability for civil damages insofar as their conduct does not violate
clearly established statutory or constitutional rights of which a reasonable person would have known.””
Pearson vy. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
In determining whether an officer is entitled to qualified immunity, the Court considers: (1) whether there
has been a violation of a constitution right; and (2) whether that right was clearly established at the time
of the officer’s alleged misconduct. C.V. by and through Villegas v. City of Anaheim, 823 F.3d 1252, 1255
(9th Cir. 2016). The Supreme Court has pointed out that courts may determine which prong of qualified
immunity should be analyzed first. Pearson v. Callahan, 555 U.S, 223, 236-237, 129 S. Ct. 808, 818-19
(2009). Addressing the second prong before the first is especially appropriate where the court will rather
quickly and easily decide there is no violation of clearly established law. Id., at 239.

Qualified immunity is a question of law to be decided by the court. Hunter v. Bryant, 502 USS.
224, 228, 112 S.Ct. 534, 357 (1991); Torres v. City of Los Angeles, 548 F.3 1197, 1210 (9th Cir. 2008).
The plaintiff bears the burden of showing that the rights allegedly violated were clearly established. Shafer
v. County of Santa Barbara, 868 F.3d 1110, 1118 (9th Cir. 2017).

Qualified immunity attaches when an official’s conduct does not violate clearly established
statutory or constitutional rights which a reasonable person would have known. Kisela v. Hughes, 138 S.
Ct. 1148, 1152 (2018), citing to White v. Pauly, 137 S.Ct. 548, 551 (2017). Because the focus is on
whether the officer had fair notice that his/her conduct was unlawful, reasonableness is judged from the
backdrop of the law at the time of the conduct. Kisela, 138 S.Ct. at 1152.

The Court’s case law does not require a case directly on point for a right to be clearly established;

however, existing precedent must have placed the statutory or constitutional question beyond debate.

 

| {02185963.DOCX} | 11
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 
So CO NN DB TW BP WD HNO =

BO NO NO BD NO RY NYO RO RR mR i es a ec
ao NO UN FSF BY NY S-&— OO DO HN DR A BR HD HB KF CO

 

 

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 20 of 27

Kisela, 138 S.Ct. at 1152. (See also S.B. v. County of San Diego, 864 F.3d 1010, 1015, stating that
precedent must put the defendant on clear notice that using deadly force in the particular circumstances
would be excessive.) In other words, immunity protects all but the plainly incompetent or those who
knowingly violate the law. Kisela, 138 S.Ct. at 1152. The Supreme Court has repeatedly told courts, and
the Ninth Circuit in particular, not to define “clearly established” at a high level of generality. Id., citing
City and County of San Francisco v. Sheehan, 135 8. Ct. 1765, 1775-1776 (2015). Clearly established
law must be “particularized” to the facts of the case. White v. Pauly, 137 S. Ct. 548, 552 (2017), citing to
Anderson v. Creighton, 483 U.S. 635, 640, 107 S. Ct. 3034 (1987). See also City of Escondido v. Emmons,
139 S.Ct. 500, 503 (2019), stating that under Supreme Court precedent, the clearly established right must
be defined with specificity.

Specificity is especially important in the Fourth Amendment context, where the court has
recognized that it is difficult for an officer to determine how the law on excessive force will apply to the
factual situation the officer confronts. City of Escondido, 139 S.Ct. at 503, citing to Kisela v. Hughes, 138
S. Ct. 1148, 1152 (2018); District of Columbia v. Wasby, 135 S.Ct. 577, 593 (2018); White v. Pauly, 137
S.Ct. 548, 551 (2017) and Mullenix v. Luna, 136 S. Ct. 305, 308 (2015). An officer is entitled to qualified
immunity unless existing precedent “squarely governs” the specific facts at issue. Kisela, 138 S.Ct. 1153,
citing to Mullenix v. Luna, 136 S.Ct. 305, 309 (2015).

In Shafer, 868 F.3d at 1117, the Ninth Circuit acknowledged that the clearly established law must
have been “developed in such a concrete and factually defined context to make it obvious to all reasonable
government actors, in the defendants place.” “[T]he clearly established law must be ‘particularized’ to the
facts of the case.” White, 137 S. Ct. at 552 (citing Anderson v. Creighton, 483 U.S. 635, 640 (1987)).

The Supreme Court, in District of Columbia v. Wesby, (2018) 138 S.Ct. 577 recently reemphasized
the need for a plaintiff arguing against qualified immunity to identify “a controlling case or robust
consensus of cases” finding a Fourth Amendment violation under similar circumstances unless it is a “rare
‘obvious case,’ where the unlawfulness of the officer's conduct is sufficiently clear[.]” District of

Columbia v. Wesby, (2018) 138 S.Ct. 577, 590-91 (citing Brosseau v. Haugen, 543 U.S. 194, 199 (2004)

 

| {02185963.DOCX} 12
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 
oO OO SI DH AW FBP WY PO eH

NY NO NO NY NY BD KN RO RO mmm ee ee ee eee
eo SN DN UD FP BW NH S-&— ODO OO we DTD DR AW BP WH HO KF OC

 

 

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 21 of 27

(per curiam) and White, 137 S. Ct. (providing that officers were entitled to qualified immunity).

Plaintiff cannot meet his burden to show that Officer Tonn violated a clearly established law
merely by citing to general legal principles for excessive force and false arrest. The doctrine of qualified
immunity requires Plaintiff to identify a factually similar U.S. Supreme Court or Ninth Circuit case that
clearly established, at the time of the subject incident, that Officer Tonn’s conduct was unconstitutional.
The general rules set forth in Tennessee v. Gardner, 471 U.S. 1 (1985) and Graham y. Connor, 490 U.S.
386 (1989), do not by themselves create clearly established law outside of the obvious case. See Kisela
v. Hughes, 138 S.Ct. 1148, 1153 (2018). An officer cannot be said to have violated a clearly established
right unless the right’s contours were sufficiently definite that any reasonable official in defendant’s shoes
would have understood that he or she was violating it. Jd., citing Plumhoff v. Rickard, 134 S.Ct. 2012,
2023 (2014). The Ninth Circuit has expressly acknowledged the direction by the Supreme Court. See
S.B. v. County of San Diego, 864 F.3d 1010, 1015-1016 (9th Cir. 2017). (“We hear the Supreme Court
loud and clear. Before a court can impose liability on [defendant], we must identify precedent as of [the
date of the incident] that put [defendant] on clear notice that using deadly force in these particular
circumstances would be excessive”) and Shafer v County of Santa Barbara, 868 F.3d 1110, 1117 (9th Cir.
2018). (‘We are mindful of the Supreme Court’s pronouncement in White v. Pauly that to satisfy this step
into qualified immunity analysis, we generally must ‘identify a case where an officer acting under similar
circumstances as [defendant] was held to have violated the Fourth Amendment.’”’)

The undisputed material facts demonstrate that Defendant Tonns’s conduct did not violate any
clearly established right. There is no authority that states law enforcement may not detain a driver in
furtherance of investigation the traffic stop for purposes of officer safety in a high crime area, when the
driver appeared to be attempting to making a phone call for others to arrive at his location. Moreover,
there is no caselaw under similar circumstances that states the brief use of force to gain control of the

plaintiff is per se unreasonable. Accordingly, qualified immunity should be granted.

 

[ {02185963.DOCX} | 13 |
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 
Go

So SF SS DH NH BH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 22 of 27

VII.
PLAINTIFF CANNOT ESTABLISH A MONELL CLAIM AGAINST THE CITY

A municipality may only be liable where it causes a constitutional violation via “execution of a
government’s policy or custom, whether by its lawmakers or by those whose edicts or acts may fairly be
said to represent them.” Monell v. Dept. of Soc. Servs., 436 U.S. 658, 659 (1978); Ulrich v. City & County
of San Francisco, 308 F.3d 968, 984 (9th Cir. 2002). To survive summary judgment, a plaintiff must
present evidence of either: “(1) a longstanding practice or custom which constitutes the standard operating
procedure of a local government entity; (2) the decision of a policy making official who was, as a matter
of state law, a final policy making authority whose edicts or acts may fairly be said to represent official
policy in the area of decision; or (3) when an official with final policy making authority either delegated
that authority to, or ratified the decision of, a subordinate.” Menotti v. City of Seattle, 409 F.3d 1113, 1147
(9th Cir. 2005).

To succeed on a failure to train claim, plaintiff must prove: (1) the City’s training program was
not adequate to train its officers to properly handle the usual and recurring situations with which they must
deal; (2) the City was deliberately indifferent to the need to train its officers adequately; and (3) the failure
to provide proper training was the cause of the deprivation of the claimant’s rights protected by the
Constitution or laws of the United States. Canton v. Harris, 489 U.S. 378, 388-391 (1989). Actual or
constructive knowledge of a risk of harm, coupled with a failure to act to prevent the harm, can constitute
deliberate indifference. Jd. Similarly, a failure to supervise that is “sufficiently inadequate” may amount
to deliberate indifference. Davis v. City of Ellensburg, 869 F.2d 1230, 1235 (9th Cir. 1989). Mere
negligence in training or supervision, however, does not give rise to liability. Jd.

Generally, a plaintiff must allege facts identifying a “pattern of Constitutional violations” and thus
deliberate indifference, to establish municipal liability for inadequate training or supervision. Board of
County Commissioners of Bryan County Oklahoma v. Brown, 520 U.S. 397, 407-408 (1997); City of
Canton v. Harris, 49 U.S. 378, 388 (1989). A pattern of similar unconstitutional violations by untrained

employees is necessary to demonstrate deliberate indifference for purposes of failure to train. Connick v.

 

| 02185963. DOCX} 14 |
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 
Go Oo Oo SN DN AH BP WH LP

11
2
13
14
15
16
17
18
19
20
21
a2
23
24
29
26
27
28

 

 

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 23 of 27

Thompson, 563 U.S. 51, 62 (2011). Generally, a plaintiff cannot rely on a single incident, i.e., his own
incident, to state a claim based upon a failure to supervise or train. Id.

For inadequate training, section 1983 liability attaches only where the failure to train amounts to
deliberate indifference to the rights of person with whom the police come into contact where that failure
can “justifiably be called municipal policy.” City of Canton, 49 U.S. at 388, 389-90. Plaintiff must show
that the alleged Constitutional injury could have been avoided had the County properly trained those
officers. Blankenhorn v. City of Orange, 485 F.3d 463 (9th Cir. 2007).

Evidence of a failure to train a single officer is insufficient to establish a municipality’s deliberate
policy because it does not show that the municipality made a deliberate or conscious choice. /d. at 484 -
85,

Here, Plaintiff cannot evince any evidence of an unconstitutional policy, much less a pattern or
practice that is unconstitutional. In addition, Vallejo Police department has policies and prncedares
regarding the use of force, which specifically authorize officers to use their well-reasoned discretion when
determining the amount of force to use, based on what a reasonable officer would do under the
circumstances (UMF No. 22). Lastly, Plaintiff based the entirety of the claim on a single incident, and
provided no facts to support the existence of a pattern of deliberate indifference to his constitutional rights,
much less causation. Accordingly, the City is entitled to summary judgment.

VIII.

PLAINTIFF CANNOT ESTABLISH THE ELEMENTS NEEDED FOR A STATE LAW
CLAIM OF INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

Plaintiff also assert an intentional infliction of emotional distress claim. Plaintiff must prove (1)
extreme and outrageous conduct by the defendant with the intention of causing, or reckless disregard of
the probability of causing, emotional distress; (2) the plaintiff's suffering severe or extreme emotional
distress; and (3) actual and proximate causation of the emotional distress by the defendant’s outrageous
conduct[. ...] A defendant’s conduct is “outrageous” when it is so [. . .] extreme as to exceed all bounds

of that usually tolerated in a civilized community[. ...] And the defendant's conduct must be [. . .] intended

 

| {02185963.DOCX} | 15
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 
Lo

Oo CO NHN DB WN BS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 24 of 27

to inflict injury or engaged in with the realization that injury will result[.] Hughes v. Pair, 46 Cal.4th
1035, 1050-51 (2009) (quoting Potter v. Firestone Tire & Rubber Co., 6 Cal.4th 965, 1001 (1993) see
Christensen v. Superior Court, 54 Cal.3d 868 (1991).

It has been held that where the underlying act by a police officer was deemed lawful, a related
IIED claim would fail as a matter of law. See Green v. City & Cty. of San Francisco, 751 F.3d 1039, 1053
(9th Cir. 2014) (reversing a grant of summary judgment on an ITED claim based on an unlawful detention
by a police officer but indicating that the claim could be resolved as a matter of law if the underlying
conduct at issue was found to be lawful); Luong v. City & Cty. of San Francisco, No. C11-5661 MEJ,
2012 WL 5869561, at *8 (N.D. Cal. Nov. 19, 2012) (Not reported), affd sub nom. Luong v. City & Cty.
of San Francisco Police Dep't, 630 F. App’x 691 (9th Cir. 2015) (Not reported) (“{B]ecause summary
judgment was granted on Rocky's excessive force claim and Plaintiffs’ unlawful arrest claim, the
corresponding state law claims also fail as a matter of law.”). In the present case, Plaintiff's
detention/arrest and imprisonment was lawful. An arrest based on probable cause plainly does not
constitute outrageous conduct as a matter of law. Therefore, the underlying ITED claim must fail.

Even if it were found that Defendant’s arrest and imprisonment of Plaintiff was unlawful, plaintiff
has provided no evidence sufficient to establish that (1) the officers’ conduct was outrageous; or (2) the
officers intended to cause plaintiff emotional distress. A defendant's conduct is outrageous when it is so
extreme as to exceed all bounds of that usually tolerated in a civilized community. See Hughes v. Pair,
46 Cal.4th 1035, 1050-51 (2009). The record in this case falls woefully short of this requirement. Plaintiff
was arrested based on his interference with Officer Tonn’s investigation of the traffic stop, as well as his
suspended license (UMF Nos. 11-20, 23). Plaintiff was advised of the basis for his detention/arrest, and
was subsequently cited for misdemeanor resisting and the suspended license (UMF No. 33). The facts of
this case do not reveal any wrongful conduct by Defendants, much less outrageous conduct.

Furthermore, Plaintiff has no evidence to show that Defendant TONN acted with the intention of
causing, or reckless disregarding the probability of causing, emotional distress. Plaintiffs arrest was the

result of Plaintiff resisting and obstructing the officer’s investigation. Furthermore, Defendants’ conduct

 

{02185963.DOCX} | 16 |
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 
oOo Oo YN DH WO FW YY

NO NO NY NYO NO YO KN NO RO mR wm ee ee ea ei
oO NN DN UV BP WwW NHN FF DT Oo CO HI DR WH BP WwW PO KF CO

 

 

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 25 of 27

was in conformance with proper and constitutionally viable City policy regarding arrest procedure. No
intentional or reckless conduct has been shown in this case.
XI.
PLAINTIFF CANNOT ESTABLISH A BANE ACT VIOLATION

Plaintiffs’ seventh claim for relief alleges Officer Tonn violated the Bane Act and that the City of
Vallejo is vicariously liable for his conduct. California Civil Code Section 52.1(a), known as the Bane
Act, provides:

“If a person or persons, whether or not acting under color of law, interferes by threat, intimidation,
or coercion, or attempts to interfere by threat, intimidation, or coercion, with the exercise or enjoyment by
any individual or individuals of rights secured by the Constitution or laws of the United States, or of the
rights secured by the Constitution or laws of this state, the Attorney General, or any district attorney or
city attorney may bring a civil action for injunctive and other appropriate equitable relief in the name of
the people of the State of California, in order to protect the peaceable exercise or enjoyment of the right
or rights secured.”

Section 52.1(b) provides:

“Any individual whose exercise or enjoyment of rights secured by the Constitution or laws of the
United States, or of rights secured by the Constitution or laws of this state, has been interfered with, or
attempted to be interfered with, as described in subdivision (a), may institute and prosecute in his or her
own name and on his or her own behalf a civil action for damages...”

“Section 52.1 is only applicable when a defendant intends by his or her conduct to interfere with
a separate, affirmative right enjoyed by a plaintiff; it does not apply to a plaintiff's allegation of use of
excessive force absent a showing that the act was done to interfere with a separate state or federal
constitutional right.” Lanier v. City of Fresno, 2011 U.S. Dist. LEXIS 4631 (E.D. Cal. 2011). In Cornell
v. City and County of San Francisco, 17 Cal.App.5th 766, 801-802 (2017), the Court held that the
egregiousness required by Section 52.1 is tested by whether the circumstances indicate the officer had a

specific intent to violate the arrestee’s right to freedom from unreasonable seizure. Id. Claims for damages

 

| {02185963.DOCX} | 17 |
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 
GN Das Ww N

oO OO SY DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 26 of 27

under Section 52.1 are dependent largely upon the ability to prove claims under the Fourth Amendment.
Craft v. County of San Bernardino, 468 F.Supp.2d 1172, 1180 (C.D. Cal. 2006).

Recently, in Reese v. County of Sacramento, 888 F.3d 1030, 1043 (9th Cir. 2018) the Court stated:

“Cornell also makes clear, however, that the Bane Act imposes an additional requirement beyond
a finding of a constitutional violation. Cornell explained that ‘[p]roperly read, the statutory phrase ‘threat,
intimidation or coercion’ serves as an aggravator justifying the conclusion that the underlying violation of
rights is sufficiently egregious to warrant enhanced statutory remedies, beyond tort relief.’ Id. at 383.
Accordingly, Cornell held that ‘the egregiousness required by Section 52.1 is tested by whether the
circumstances indicate the arresting officer had a specific intent to violate the arrestee's right to freedom
from unreasonable seizure.’ Jd. at 384.” (Emphasis Added).

As discussed above, Officer Tonn’s use of force in the instant case was objectively reasonable
under the totality of the circumstances and did not violate Plaintiffs rights. There is no evidence that
Officer Tonn acted with a specific intent to violate Plaintiff's rights. Officer Tonn removed Plaintiff from
the vehicle because Plaintiff was hostile, potentially dangerous to the officer, and refused to cooperate
with simple law enforcement orders (UMF Nos. 10 — 15). Officer Tonn’s only goal was to detain Plaintiff
due to the officer safety concerns following the traffic stop (UMF No. 12). In addition, there is no evidence
Officer Tonn acted with the specific intent to interfere with Plaintiffs rights, which are not clearly

established. Thus, Plaintiffs cannot sustain a Bane Act Claim and summary judgment should be granted.

XIII.
CONCLUSION
The Undisputed Material Facts in this case demonstrate that Defendants are entitled to summary.
judgment or, in the alternative, to summary adjudication as a matter of law on all claims. Defendants’
actions related to the arrest and imprisonment and prosecution of Plaintiff were proper and conducted with
probable cause. Based on the foregoing, Defendants respectfully requests that the Court grant their Motion

for Summary Judgment.

 

| {02185963.DOCX} 18 |
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 
ee WwW

Oo CO NS DH

10
1]
12

14
15
16
Ie
18
19
20
21
22

24
a9
26
27
28

 

 

Case 2:18-cv-01246-WBS-AC Document 14-1 Filed 03/31/20 Page 27 of 27

Dated: March 31, 2020 Respectfully submitted,

PORTER SCOTT
A PROFESSIONAL CORPORATION

By /s/ John R. Whitefleet
John R. Whitefleet

Attorney for Defendants CITY OF VALLEJO,
ANDREW BIDOU, JARRETT TONN

 

{02185963.DOCX} | 19 |
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 
